Per Curiam:
We think, in view of the refusal of the plaintiff’s attorney to produce the figures made by the expert accountant who testified on behalf of the plaintiff, the recovery should be reduced to the amount stated by plaintiff to be due from defendant’s intestate, as appears by the memorandum in plaintiff’s own handwriting appearing' on page 126 of the partnership ledger, plaintiff’s Exhibit No. 48. Findings of fact numbered 5, 6, 7, 8 and 9 are disapproved and new findings made in accordance with this decision. All concurred. Judgment modified by reducing the amount of the recovery to the sum of $974.53 as of the date of the entry of the judgment appealed from, and as so modified affirmed, without costs upon this appeal to either party. ___